Citation Nr: 0017275	
Decision Date: 06/30/00    Archive Date: 07/05/00

DOCKET NO.  94-27 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to accrued benefits.


REPRESENTATION

Appellant represented by:	Alaska Legal Services 
Corporation


WITNESS AT HEARING ON APPEAL

George I. Harris


ATTORNEY FOR THE BOARD

Solomon J. Gully, IV, Associate Counsel


INTRODUCTION

The veteran had active service from October 1944 to April 
1946.  The veteran died in January 1994, and the appellant is 
his widow.

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from a March 1994 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Anchorage, Alaska, which denied the appellant's 
claims for service connection for the cause of the veteran's 
death, and entitlement to accrued benefits. 

Under the provisions of 38 U.S.C.A. § 7105(a) (West 1991), an 
appeal to the Board must be initiated by a notice of 
disagreement (NOD) and completed by a substantive appeal 
(Form 9) after a statement of the case is furnished to the 
appellant.  In essence, the following sequence is required:  
There must be a decision by the RO, the appellant must 
express timely disagreement with the decision, VA must 
respond by explaining the basis of the decision to the 
appellant, and finally the appellant, after receiving 
adequate notice of the basis of the decision, must complete 
the process by stating his or her argument in a timely-filed 
substantive appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, 
and 20.203 (1999). 

Historically, in February 1984, the veteran filed a claim of 
entitlement to service connection "leukemia," which was 
later re-characterized as polycythemia due to exposure to 
ionizing radiation.  A May 1984 rating decision denied this 
claim.  The veteran filed a notice of disagreement with this 
decision in August 1984, and submitted a substantive appeal 
in August 1985, perfecting his appeal.  The denial of service 
connection for polycythemia was confirmed by the Board in a 
May 1986 decision.  

Based on National Association of Radiation Survivors, et al. 
(NARS) v. Derwinski, 782 F. Supp. 1392 (N.D. Cal 1992), the 
RO determined that the veteran's claim was eligible to be 
reopened and readjudicated de novo in July 1992.  
Consequently, the RO readjudicated the veteran's claim on a 
de novo basis in February 1993, and denied entitlement to 
service connection for polycythemia due to exposure to 
ionizing radiation.  An October 1993 hearing officer's 
decision continued the denial of service connection for 
polycythemia vera due to exposure to ionizing radiation, and 
concluded that the transcript from the April 1993 personal 
hearing would be accepted by the RO as the veteran's notice 
of disagreement with the February 1993 rating decision.  The 
veteran died in January 1994.  The immediate cause of death 
was listed as myelofibrosis due to polycythemia rubra vera on 
the veteran's Certificate of Death.  Other significant 
conditions included severe anemia, and thrombocytopenia.

Although a pending claim for service connection does not 
survive a veteran's death, see Landicho v. Brown, 7 Vet. App. 
42, 47 (1994), certain individuals may be entitled to accrued 
benefits under certain conditions.  Upon the death of a 
veteran, any accrued benefits may be payable to a veteran's 
spouse.  38 U.S.C.A. § 5121(a)(2); 38 C.F.R. § 3.1000(a)(1).  
Pursuant to 38 U.S.C.A. § 5121(c); 38 C.F.R. § 3.1000(c), an 
application for accrued benefits must be filed within one 
year after the date of death of the veteran.  Lathan v. 
Brown, 7 Vet. App. 359 (1995).  

The appellant filed a claim of entitlement to Dependency and 
Indemnity Compensation (VA Form 21-534) in March 1994.  Later 
that month, the RO denied service connection for the cause of 
the veteran's death, and entitlement to accrued benefits.  In 
May 1994 correspondence, the RO notified the appellant that 
the veteran filed a notice of disagreement with the February 
1993 rating decision prior to his death, and advised the 
appellant of her right to file a substantive appeal.  The RO 
attached a statement of the case regarding the issue of 
entitlement to service connection for polycythemia due to 
exposure to ionizing radiation.  Consequently, the appellant 
submitted a Form 9 in July 1994.  In June 1995, the RO issued 
a supplemental statement of the case pertaining to the issues 
of entitlement to service connection for the cause of the 
veteran's death, and entitlement to accrued benefits.  Based 
on the foregoing, the Board concludes that the claims for 
service connection for the cause of the veteran's death, and 
entitlement to accrued benefits have been properly developed 
and certified for appeal.  Accordingly, the Board will limit 
its consideration to these issues.

Lastly, the Board notes that in the July 1994 Form 9, the 
appellant checked the boxes indicating that she wished to 
appear for a travel Board hearing at the local RO.  A July 
1994 Report of Contact notes that the appellant's attorney 
called to advise the RO that the appellant no longer desired 
a travel Board hearing.  In correspondence to the appellant 
later that month, the RO confirmed that the travel Board 
hearing had been canceled.  The appellant did not respond to 
this letter.  In view of the foregoing, the Board is 
satisfied that the appellant's travel Board hearing request 
has been withdrawn.  38 C.F.R. § 20.704(d), (e) (1999).


FINDINGS OF FACT

1.  All available relevant evidence necessary for an 
equitable disposition of the appellant's claims has been 
obtained by the RO.

2.  The veteran had active service from October 1944 to April 
1946.

3.  Service records reflect that the veteran served as a 
Seaman 1st Class aboard the USS Patuxent (AO-44).

4.  The veteran did not participate in a radiation risk 
activity during service.

5.  The veteran was not exposed to ionizing radiation during 
service.

6.  Polycythemia rubra vera was initially diagnosed in 1980.

7.  The veteran died in January 1994, at the age of 67.  The 
cause of death was myelofibrosis due to polycythemia rubra 
vera.  Other significant conditions included severe anemia, 
and thrombocytopenia.

8.  At the time of his death, service connection was in 
effect for tonsillitis, for which a noncompensable evaluation 
was assigned.

9.  The probative evidence of record does not show that any 
disability incurred in or aggravated by active service was 
the principal or contributory cause of death.

10.  Myelofibrosis, polycythemia rubra vera, severe anemia, 
and thrombocytopenia, the causes of the veteran's death, were 
not shown in service, nor for more than 33 years thereafter, 
and there is no competent medical evidence linking them to 
any incident in service, or proving more than a speculative 
possibility that they are related to radiation exposure 
sustained during service, or to any other incident of 
service.

11.  At the time of the veteran's death, a claim of 
entitlement to service connection for polycythemia rubra vera 
due to exposure to ionizing radiation was pending.

12.  The appellant filed a claim of entitlement to Dependency 
and Indemnity Compensation (VA Form 21-534) in March 1994.

13.  Service connection not having been established for 
polycythemia rubra vera, accrued benefits are not payable for 
the claim that was pending at the time of the veteran's 
death.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for the 
cause of the veteran's death is not well grounded.  
38 U.S.C.A. § 5107 (West 1991). 

2.  The claim for entitlement to accrued benefits is not well 
grounded.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records are negative for findings of 
myelofibrosis, polycythemia rubra vera, severe anemia, or 
thrombocytopenia.  An April 1946 separation examination was 
essentially normal.

A Notice of Separation From U.S. Naval Service indicates that 
the veteran served as a Seaman 1st Class aboard the USS 
Patuxent (AO-44).  There is no evidence in the veteran's 
service records which shows that he was involved in any 
nuclear testing, or that he was in Hiroshima or Nagasaki, 
Japan during the period of August 1945 to July 1946.  
Further, there is no evidence showing that he was exposed to 
ionizing radiation during service.

Private hospital records show treatment for polycythemia 
rubra vera in November 1983.  These records note that 
polycythemia was initially diagnosed in 1980, and indicate 
that the disorder was "under fair but not excellent 
control" with phlebotomy.

In the veteran's February 1984 claim of entitlement to 
service connection "leukemia," which was later re-
characterized as polycythemia due to exposure to ionizing 
radiation, he reported that he was attached to the Third 
Fleet off the coast of Japan in September 1945, "when the 
a[tomic] bom[b] was dropped."  He maintained that his 
current disability was caused by fallout radiation.  In an 
attached statement, the veteran reported that his unit went 
into Yokosuka in September 1945, the day after Japan 
surrendered.

An April 1984 development letter from the RO requested 
information pertaining to the veteran's alleged radiation 
exposure in service.  In a response later that month, the 
veteran reported that he was exposed to fallout radiation 
from atomic bombing, as part of the "occupation forces 
Hiroshima, Japan."  He indicated that he did not participate 
in or witness tests or operations involving radiation 
exposure.  The veteran stated that he served as a Seaman 1st 
Class aboard the USS Patuxent (AO-44), which was part of the 
Third Fleet.  He related that he was aboard ship at the time 
of "each explosion," but did not know his distance from the 
center or ground zero.  He explained that the day after Japan 
surrendered, he went ashore and moved toward the site where 
the atomic bomb had previously been dropped.  He reported 
that he performed supply and guard duty in Yokosuka, and was 
never in Nagasaki.  He related that he remained ashore for 
approximately 12 days, and indicated that it was windy and 
raining for the first two days.  The veteran explained that a 
film badge was not issued to him.  He was unable to recall 
the names of other servicemen who served with him in 
Yokosuka.

In a June 1984 report, Dr. D.W. noted that polycythemia had 
"some parallel characteristics with leukemia and 
myeloproliferative syndromes, some of which have had in the 
past a relationship with radiation exposure."  He reported 
that while no one "strongly pointed out a relationship of 
polycythemia and radiation," cytogenetic studies have shown 
"a high chromosomal abnormality rate in untreated 
polycythemia vera patients and certainly a 'possibility' 
exists that radiation damage might lead to this blood 
disease."  He acknowledged that the issue of whether 
polycythemia was related to radiation exposure involved "a 
fairly nebulous area of hematology."

In his August 1985 substantive appeal, the veteran maintained 
that he was exposed to radiation when he went ashore in Japan 
"shortly after the atomic bombs were dropped, and was in 
Japan for several days, weeks, months."  He stated that his 
physicians "indicated it was probable that [his] diagnosed 
polycythemia rubra vera was due to ionizing radiation 
exposure, which occurred in September 1945, when [he] went 
ashore in Japan."

During an April 1993 personal hearing, the veteran testified 
that he served in the South Pacific during World War II 
aboard the USS Patuxent (A0-44), which was a part of the 
Third Fleet.  Transcript (T.) at 4-5.  He reported that he 
went to "Aniwita," an island captured from the Japanese, 
during his period of active duty.  T. at 4 and 6-7.  (The 
veteran was unable to spell the name of the island, however, 
in view of the phonetic implications of "Aniwita," and the 
fact that Eniwetok was a site of a post-World War II nuclear 
test, the Board construes "Aniwita" as Eniwetok.)  After 
obtaining supplies, and three or four days of rest and 
relaxation, the veteran reported that the Third Fleet headed 
for Japan because "something big" was about to happen.  T. 
at 6-7.  He explained that it was misty and rainy during the 
trip from Eniwetok to Japan, and opined that he was exposed 
to radiation during this time.  T. at 7.  In addition, the 
veteran suggested that he was exposed to radiation when sent 
ashore to a submarine base in Yokosuka, Japan, after the 
atomic bombs were detonated.  T. at 7-9.  He related that he 
was not given protective gear, and indicated that he consumed 
local food and water.  T. at 7-10.  The veteran reported that 
he was stationed in Japan for nearly a month, and opined that 
he experienced headaches and nausea as a result of his 
exposure to radiation.  T. at 9-11.
 
The veteran testified that following his separation from 
service, he experienced fatigue, and sores on his neck, 
stomach, legs and feet.  T. at 12-16.  In addition, he 
developed enlarged glands in his throat, and underwent 
surgery in 1972.  T. at 16-17 and 20-21.  The veteran 
reported that polycythemia was diagnosed following blood 
tests in 1980.  T. at 17-19.  He told his physicians that he 
was in Japan "when the bomb was dropped," and they 
reportedly suggested the "possibility" that his 
polycythemia was related to exposure to radiation "from that 
bomb."  T. 19.  He explained that he received chemotherapy 
for five or six years prior to the hearing.  T. at 20.    

The veteran died in January 1994, at the age of 67.  
According to a January 1994 Certificate of Death, the 
immediate cause of death was myelofibrosis due to 
polycythemia rubra vera.  Other significant conditions 
included severe anemia, and thrombocytopenia.

In a November 1994 "Statement of Reasons," the appellant's 
attorney maintained that the veteran's lay testimony 
regarding his exposure to radiation in service was sufficient 
to well ground his claim for service connection for 
polycythemia vera, and asserted that the VA was obligated to 
assist the appellant in developing evidence that would 
establish a relationship between the alleged radiation 
exposure and the veteran's polycythemia vera.

In April 2000 correspondence to the appellant's attorney, the 
Board proposed to rely on "evidence that it developed or 
obtained subsequent to the issuance of the most recent" 
statement of the case or supplemental statement of the case, 
in accordance with Thurber v. Brown, 5 Vet. App. 119, 126 
(1993).  A copy of Dictionary of American Naval Fighting 
Ships, Vol. V: 1970, was enclosed.  The Board explained that 
it intended to rely upon this evidence to establish that the 
USS Patuxent (AO-44) was only in the vicinity of Tokyo Bay 
during her brief and only visit to Japan in September 1945, 
and was not at Hiroshima or Nagasaki.  The Board further 
noted its intent to rely on the geographical fact that 
Yokosuka is in the vicinity of Tokyo Bay.  Citing 38 C.F.R. 
§3.309(d), the Board related that no testing of nuclear 
weapons was performed at Eniwetok during the period the 
veteran was in service.  The appellant's attorney was advised 
that she had a period of 60 days from the date of the letter 
to submit additional evidence, argument, or comment, and was 
informed that the Board would assume that the appellant had 
no further evidence or argument to submit, and would proceed 
with the appeal, if a response was not received by the end of 
that period. 
 
The appellant's representative did not respond to the April 
1999 letter from the Board.

Analysis

I.  Entitlement to service connection for
the cause of the veteran's death.

In order to establish service connection for cause of death, 
the evidence of record must show that a disability incurred 
or aggravated by service either caused or contributed 
substantially or materially to cause death.  38 U.S.C.A. § 
1310; 38 C.F.R. § 3.312.  The service-connected disability 
will be considered as the principal cause of death when such 
disability, singly or jointly with another condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b).  To be considered a 
contributory cause of death, it must be shown that the 
service-connected disability contributed substantially or 
materially; that it combined to cause death; or that it aided 
or lent assistance to the production of death.  38 C.F.R. § 
3.312 (c).  It is not sufficient to show that the service- 
connected disability casually shared in producing death, 
rather a causal connection must be shown.  Id.

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.  Where a veteran served for at least 90 days during a 
period of war, and certain chronic diseases become manifest 
to a degree of 10 percent within one year from the date of 
termination of such service, such diseases shall be presumed 
to have been incurred in service, even though there is no 
evidence of such diseases during the period of service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The threshold question to be answered in this case is whether 
the appellant has presented evidence of a well-grounded 
claim.  A person who submits a claim for benefits shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  38 U.S.C.A. § 5107(a); Tirpak v. Derwinski, 2 
Vet. App. 609 (1992).  If a claim is not well grounded, the 
application for service connection must fail, and there is no 
further duty to assist the appellant in the development of 
his claim. 38 U.S.C.A. § 5107, Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).

A well-grounded claim is "[a] plausible claim, one which is 
meritorious on its own or capable of substantiation. Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of § 5107(a)."  Epps v. Gober, 126 F.3d 1464, 
1468 (Fed. Cir. 1997).  Mere allegations in support of a 
claim that a disorder should be service-connected are not 
sufficient; the appellant must submit evidence in support of 
the claim that would "justify a belief by a fair and 
impartial individual that the claim is plausible."  38 
U.S.C.A. § 5107(a); Tirpak, 2 Vet. App. at 611.  The quality 
and quantity of the evidence required to meet this statutory 
burden depends upon the issue presented by the claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter "the Court") has held that, in 
general, a claim for service connection is well grounded when 
three elements are satisfied with competent evidence.  Caluza 
v. Brown, 7 Vet. App. 498 (1995).  There must be competent 
evidence of a current disability,  Rabideau v. Derwinski, 2 
Vet. App. 141, 144 (1992); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); evidence of an occurrence or aggravation of 
a disease or injury incurred in service, Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991); Layno v. Brown, 6 Vet. 
App. 465 (1994); and competent evidence of a nexus between 
the in-service injury or disease and the current disability.  
Grottveit, 5 Vet. App. at 93; Lathan v. Brown, 7 Vet. App. 
359 (1995).

Essentially, service connection for disease or for death 
which is claimed to be attributable to radiation exposure 
during service can be accomplished in three ways.  Davis v. 
Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. 
App. 67, 71 (1997).  First, there are certain types of cancer 
that are presumptively service-connected specific to 
radiation-exposed veterans.  38 U.S.C.A. § 1112(c); 38 C.F.R. 
§ 3.309(d).  Second, "radiogenic diseases" may be service-
connected pursuant to 38 C.F.R. § 3.311(b).  Third, service 
connection may be granted under 38 C.F.R. § 3.303(d) when it 
is established that the disease diagnosed after discharge is 
the result of exposure to ionizing radiation during active 
service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

A "radiation-exposed veteran" is defined by 38 C.F.R. § 
3.309(d)(3) as a veteran who while serving on active duty or 
on active duty for training or inactive duty training, 
participated in a radiation-risk activity.  "Radiation-risk 
activity" is defined to mean onsite participation in a test 
involving the atmospheric detonation of a nuclear device; the 
occupation of Hiroshima, Japan or Nagasaki, Japan by United 
States forces during the period beginning on August 6, 1945, 
and ending on July 1, 1946; or internment as a prisoner of 
war (or service on active duty in Japan immediately following 
such internment) during World War II which resulted in an 
opportunity for exposure to ionizing radiation comparable to 
that of the United States occupational forces in Hiroshima or 
Nagasaki during the period from August 6, 1945 through July 
1, 1946.  38 C.F.R. § 3.309(b)(i), (ii).

As there is no evidence of record showing that the veteran 
had military service in the areas identified in 38 C.F.R. § 
3.309(d)(3) during the specified periods, the veteran is not 
presumed to have been exposed to ionizing radiation during 
service.  The record in this case is devoid of evidence 
showing that the veteran was involved in activities involving 
exposure to ionizing radiation during service, including 
involvement with nuclear atmospheric testing or the 
occupation of Hiroshima, Japan or Nagasaki, Japan.  The Board 
has also reviewed the veteran's service personnel records, 
and has determined that there is no information therein which 
would suggest that the veteran was exposed to ionizing 
radiation during service.  

As noted above, service personnel records reflect that the 
veteran served aboard the USS Patuxent (AO-44) during World 
War II.   The USS Patuxent (AO-44) was only in the vicinity 
of Tokyo Bay during her brief and only visit to Japan in 
September 1945, and was not at Hiroshima or Nagasaki.  See 
Dictionary of American Naval Fighting Ships, Vol. V: 1970.  
While the veteran testified that he went to Eniwetok during 
service, a site of a post-World War II nuclear testing, no 
testing of nuclear weapons was performed at Eniwetok during 
the period the veteran was in service.  38 C.F.R. §3.309(d).  
Further, in an April 1984 response to a RO development 
letter, the veteran specifically denied participating in or 
witnessing tests or operations involving radiation exposure 
during service.  

Based on the foregoing, the veteran is not entitled to any 
presumption of service connection afforded to "radiation-
exposed veterans" pursuant to 38 C.F.R. § 3.309(d).  
Likewise, there is no basis on which to require further 
development of the claim pursuant to 38 C.F.R. § 3.311(b).

Although the appellant may not take advantage of the 38 
C.F.R. §§ 3.309(d) and 3.311(b), she may still be entitled to 
service connection for the cause of the veteran's death if 
the evidence of record shows that the veteran's death is 
related to service, including possible exposure to radiation, 
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994), reversing in 
part Combee v. Principi, 4 Vet. App. 78 (1993).  In Combee v. 
Brown, 34 F.3d 1039 (Fed.Cir. 1994), it was held that a 
radiogenic disease not listed in the presumptive service 
provisions precluded service connection on a presumptive 
basis, but did not preclude service connection on a direct 
basis.  Accordingly, the Board notes that the pertinent 
inquiry in this case is whether service connection for the 
cause of the veteran's death may be established under the 
third method.

The veteran never alleged the existence of myelofibrosis, 
polycythemia rubra vera, anemia, or thrombocytopenia in 
service, nor is there any claim that treatment for any of 
these disabilities occurred in service.  Further, the 
separation examination report is negative for evidence of any 
of these disabilities.  The competent medical evidence of 
record shows no indication of these conditions for more than 
33 years after service.  See 38 C.F.R. §§ 3.303(a), 3.307, 
3.309. 

The veteran died in January 1994.  The Certificate of Death 
listed the immediate cause of death as myelofibrosis due to 
polycythemia rubra vera.  Other significant conditions 
included severe anemia, and thrombocytopenia.  An autopsy was 
not performed. 

The veteran testified that he was exposed to radiation 
fallout from the "atomic bombs" during the April 1993 
personal hearing, and suggested that he was exposed to 
radiation when he consumed local food and water in Japan.  T. 
at 6-10.  However, the veteran did not possess the technical 
or specialized knowledge to provide a probative conclusion 
with respect to the issues of whether he was exposed to 
radiation, or whether he ingested radioactive substances.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  While he 
was competent to testify as to whether he ingested food or 
water, what the substances looked or tasted like, and to 
provide an account of his symptoms, he was not competent to 
provide a probative scientific conclusion with respect to 
whether food and water he ingested were exposed to radiation, 
or whether he was exposed to radiation fallout.  

The veteran further reported that he gave his private 
physicians a history of exposure to radiation during service 
in Japan "when the bomb was dropped," and was told that 
there was the "possibility" that his polycythemia was 
related to exposure to radiation "from that bomb."  T. 19.  
The Board must respectfully point out to the veteran that the 
Court has held that the connection between what a physician 
said and the layman's account of what he purportedly said, 
filtered as it was through a layman's sensibilities, is 
simply too attenuated and inherently unreliable to constitute 
"medical" evidence.  Robinette v. Brown, 8 Vet. App. 69, 77 
(1995).

Although the appellant contends that her husband's exposure 
to radiation from exposure to radiation from the "atomic 
bomb" in service played a role in his death, she is not 
competent to provide a medical opinion as to causation.   See 
Espiritu, 2 Vet. App. at 494.  She is similarly incompetent 
to relate any of the veteran's post-service disorders to his 
period of active duty.  Id.  Indeed, in Barfield v. Brown, 5 
Vet. App. 8, 9 (1993), it was specifically held that "a lay 
witness is not competent to opine as to the medical cause of 
death."  

The only competent evidence linking the cause of the 
veteran's death to service consists of Dr. D.W.'s June 1984 
report.  Therein, the physician noted that while no one 
"strongly pointed out a relationship of polycythemia and 
radiation," cytogenetic studies have shown "a high 
chromosomal abnormality rate in untreated polycythemia vera 
patients."  He opined that there was "certainly a 
possibility" that radiation damage might lead to 
polycythemia, but acknowledged that the relationship between 
radiation exposure and polycythemia involved "a fairly 
nebulous area of hematology."

In Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992), the 
Court found that medical evidence suggesting a 
"possibility" that the veteran's illnesses might have been 
caused by service radiation exposure is insufficient to 
establish service connection. The Court has further 
established that a physician's statement suggesting a 
"possible" link between medical conditions, without more, 
is too speculative to "justify a belief by a fair and 
impartial individual that [a] claim is well grounded."  
Bloom v. West, 12 Vet. App. 185 (1999); see also Beausoleil 
v. Brown, 8 Vet. App. 459, 463 (1996); Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992).  

Although a non-precendential decision of the Court is not 
binding beyond the specific case at hand, the Court has 
provided that such a decision may be cited for any 
persuasiveness or reasoning it contains.  Bethea v. 
Derwinski, 2 Vet. App. 252 (1992).  In Bryan v. West, U.S. 
Vet. App. No. 97-1167 (Feb. 18, 1999), a non-precedential 
memorandum decision, a judge for the Court found that a 
statement from a physician suggesting the "possibility" of 
a link between a service-connected disability and the cause 
of the veteran's death was insufficient to establish a well-
grounded claim.  In Munford v. West, U.S. Vet. App. No. 97-
1786 (March 16, 1999), a non-precedential memorandum 
decision, another judge of the Court affirmed a Board 
decision in which the Board denied the appellant's claim as 
not well grounded because "there is no competent medical 
evidence which . . . establishes a casual relationship 
between . . . herbicide exposure while in Vietnam and his 
[cause of] death."  The Court noted that a physician's 
assertion that AO "may be" related to the cause of the 
veteran's death was qualified by his own statement to the 
effect that his assertions were speculative.  That physician 
noted that "since environmental factors are not my 
specialty, I am unable to make any definitive statements."  
Citing Bloom, 12 Vet. App. 185, the Court concluded that the 
opinion was "simply . . . is too speculative in order to 
provide the degree of certainty required for medical nexus 
evidence." 

The Board notes that Dr. D.W.'s opinion appears to be based 
solely on the assumption that the veteran was exposed to 
radiation in service.  The veteran's alleged exposure to 
radiation in service is not simply unsupported but actively 
refuted by the record, and beyond the physician's scope of 
competence.  See Jones v. West, 12 Vet. App. 383 (1999).  
Evidence which is simply information recorded by a medical 
examiner, and unenhanced by any additional medical comment by 
that examiner, does not constitute "competent medical 
evidence" satisfying the Grottveit v. Brown, 5 Vet. App. 91 
(1993) requirement.  Such evidence cannot enjoy the 
presumption of truthfulness accorded by Robinette v. Brown, 8 
Vet. App. 69 (1995) and Justus v. Principi, 3 Vet. App. 510, 
513 (1992), and a bare transcription of a lay history is not 
transformed into "competent medical evidence" merely 
because the transcriber happens to be a medical professional.  
See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Board 
is not bound to accept the veteran's uncorroborated testimony 
as to medical incurrence or causation, nor to accept the 
opinions of physicians based on the veteran's recitation of 
medical history.  Owens v. Brown, 7 Vet. App. 429, 433 
(1995).  

In his June 1984 report, Dr. D.W. specifically noted that no 
one "strongly pointed out a relationship of polycythemia and 
radiation."  He opined that there was "certainly a 
possibility" that radiation damage might lead to 
polycythemia, but qualified that the relationship between 
radiation exposure and polycythemia involved "a fairly 
nebulous area of hematology."  Therefore, the opinion sits 
by itself essentially unsupported, and is found to be purely 
speculative.  See Bloom v. West, 12 Vet. App. 185 (1999).  

Accordingly, the Board concludes that Dr. D.W.'s opinion is 
simply too speculative to constitute competent evidence 
establishing that any disability related to service caused or 
contributed substantially or materially to the veteran's 
death.  In the absence of the submission of competent medical 
evidence to support the appellant's claim, the Board cannot 
conclude that a well-grounded claim has been presented.  As 
there is no competent medical opinion based on more than 
speculation to show a connection between the cause of the 
veteran's death and service, the claim of entitlement to 
service connection for the cause of the veteran's death must 
be denied as not well grounded.  38 U.S.C.A. §§ 1310, 
5107(a); 38 C.F.R. § 3.312.

Because the appellant's claim for service connection for the 
cause of the veteran's death is not well grounded, the VA is 
under no duty to assist the appellant in further development 
of her claim.  38 U.S.C.A. § 5107(a) (West 1991); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990). 

II.  Entitlement to accrued benefits.

The law and regulations governing claims for accrued benefits 
state that upon the death of a veteran, his lawful surviving 
spouse may be paid periodic monetary benefits to which he was 
entitled at the time of his death, and which were due and 
unpaid for a period not to exceed two years, based on 
existing rating decisions or other evidence that was on file 
when he died.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000; see 
also Jones v. Brown, 8 Vet. App. 558, 560 (1996).

Although the appellant's claim for accrued benefits is 
separate from the claim for service connection that the 
veteran filed prior to his death, the accrued benefits claim 
is "derivative of" the claim for service connection and, by 
statute, the appellant takes the veteran's claim as it stood 
on the date of his death.  Zevalkink v. Brown, 102 F.3d 1236, 
1242 (Fed. Cir. 1996).

At the time of his death in January 1994, the veteran had a 
pending claim for service connection for polycythemia rubra 
vera due to exposure to ionizing radiation.  Under 38 
U.S.C.A. § 5121(c), the only requirement imposed regarding a 
claim for accrued benefits is that the application "must be 
filed within one year after the date of death."  38 U.S.C.A. 
§ 5121(c) (West 1991).  The Board notes that the appellant 
met this requirement by submitting a claim for accrued 
benefits in March 1994, shortly after the veteran's death.

Accrued benefits may be paid where it is shown that at the 
date of death, the veteran had been entitled to periodic 
monetary benefits under existing ratings or decisions, or 
where it is shown that the veteran was entitled to benefits 
based on evidence in the file at the date of death.  38 
U.S.C.A. § 5121(a).  Service connection was not in effect for 
polycythemia rubra vera at the time of the veteran's death.  
Therefore, the appellant can prevail on her accrued benefits 
claim only if it can be established that the veteran was 
entitled to periodic monetary benefits for service connection 
for polycythemia rubra vera, based on evidence in the file at 
date of death.

As was discussed in detail above, the Board believes that 
service connection for polycythemia rubra vera is not 
warranted on any basis.  For the same reasons and bases 
articulated above for the denial of the claim for service 
connection for cause of death based on service connection for 
polycythemia rubra vera, the reasons for which will not again 
be repeated here, the claim for service connection for 
polycythemia rubra vera for purposes of accrued benefits is 
also denied.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.

Entitlement to accrued benefits is denied.


		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 

